Title: From Thomas Jefferson to Thomas Mann Randolph, 31 January 1796
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Monticello Jan. 31. 96.

We are all well here. Jefferson was never in finer health. Tho’ our winter has on the whole been a fine one, we have had some severe weather. This morning the thermometer was at 1°¾ above nought; I never before saw it below 6°. in this state. The wind has got Southwardly and promises a change. Corn is a very scarce article in our neighborhood. My crop of it fell vastly short of even moderate expectations, which added to much waste before I was aware of it promises me a year of greater difficulty than I have known.
I am a little uneasy at not having heard whether you recieved my letter covering the commission in my suit with Cobbs. If the deposition’s are taken I should be glad to recieve them by post that we may see what may be made of them.—The death of T. Pleasants of 4. mile creek, announced in the papers, deranges my plan of being furnished with fish for my people: and my want of acquaintance in Richmond leaves me at a loss to whom to apply. I have been well supplied from Darmstads but the fish were previously examined by T. Pleasants. I should imagine that on being informed I would take from him every year, he would take pains to serve me well. Still I should be at his mercy for price and quality and I do not know his character. If Russell deals in that article, I might trust to him for my annual supply. I must ask your advice on this subject, which your knolege of these and other traders in that article, and opportunities of conferring with them will enable you to give me.  My love to my dear Martha, and to Anne also. I shall be happy to hear of your better health. Adieu affectionately.
